DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19-23 and 26-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 19, the specification does not support the specific range of “no more than about 42 phr and no more than about 8% by weight of the adhesive composition” for any other tackifying or reinforcing resins as these resins are only referred to as a possible component in regards to “process aids” ([0041, 0050), which are never given a defined range in the specification but only given values of either 42 or 8 phr (based on Examples 1-6 in Table 1 and Examples 7-12 in Table 2) as illustrative examples only ([0050]).

Regarding claim 29, the specification does not support the specific range of “no more than about 42 phr and no more than about 8% by weight of the adhesive composition” for any other tackifying or reinforcing resins as these resins are only referred to as a possible component in regards to “process aids” ([0041, 0050), which are never given a defined range in the specification but only given values of either 42 or 8 phr (based on Examples 1-6 in Table 1 and Examples 7-12 in Table 2) as illustrative examples only ([0050]).
	As claims 30-36 and 40 are directly/indirectly dependent on claim 29, they stand as rejected for similar reasons.
Regarding claim 37, the specification does not support the specific range of “no more than about 42 phr and no more than about 8% by weight of the adhesive composition” for any other tackifying or reinforcing resins as these resins are only referred to as a possible component in regards to “process aids” ([0041, 0050), which are never given a defined range in the specification but only given values of either 42 or 8 phr (based on Examples 1-6 in Table 1 and Examples 7-12 in Table 2) as illustrative examples only ([0050]).
As claim 38 is directly dependent on claim 37, they stand as rejected for similar reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 and 26-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 19 recites that the amount of any other tackifying or reinforcing resin is present in an amount of no more than about 42 phr and no more than about 8% by weight of the adhesive composition. Firstly, it is unclear whether the use of “any other tackifying or reinforcing resin” is optional or not given that they can be “present”. Secondly, there is a lack of antecedent basis for “any other tackifying or reinforcing resin” as there is no initial recitation of a “tackifying or reinforcing resin” disclosed in the claim. 
	As claims 20-23, 26-28, 39 and 41 are directly/indirectly dependent on claim 19, they stand as rejected for similar reasons.
Claim 29 recites that the amount of any other tackifying or reinforcing resin is present in an amount of no more than about 42 phr and no more than about 8% by weight of the adhesive composition. Firstly, it is unclear whether the use of “any other tackifying or reinforcing resin” is optional or not given that they can be “present”. Secondly, there is a lack of antecedent basis for “any other tackifying or reinforcing resin” as there is no initial recitation of a “tackifying or reinforcing resin” disclosed in the claim. 
	As claims 30-36 and 40 are directly/indirectly dependent on claim 29, they stand as rejected for similar reasons.
Claim 37 recites that the amount of any other tackifying or reinforcing resin is present in an amount of no more than about 42 phr and no more than about 8% by weight of the adhesive composition. Firstly, it is unclear whether the use of “any other tackifying or reinforcing resin” is optional or not given that they can be “present”. Secondly, there is a lack of antecedent basis for “any 
	As claim 38 is directly dependent on claim 19, they stand as rejected for similar reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-23, 26-30, 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US4808657) in view of Seferin (US8735480) and ThermoFisher Scientific and further in view of either Shannon (US20130157049), Kaido (US5938869) or YasuharaChemical (NPL).
	Regarding claim 19, Brown discloses an adhesive compound comprising:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber (C3 L24-25, C4 L17-21),
b. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition (C2 L4-6, which includes part of the range of about 60% to about 95%),
c. at least one reinforcing filled in an amount of approximately 51 phr (Table 1 Cement A, which is within the range of about 25 to about 75 phr)
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend is usable in the composition (C1 L65-68). One such solvent would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).

	While Brown does disclose the use of an unreactive tackifying resin in the adhesive composition (Claim 1) and gives an example of one such resin as the petroleum-based resin phenol resin (Table 1), it is important to note that Brown does not disclose that the choice of unreactive tackifying resins is limited to phenol resin or other petroleum-based resins, as there is no teaching in regards to the benefits of using a petroleum-based resin over a non-petroleum based tackifying resins, nor is there a teaching away from using non-petroleum based tackifying resins over petroleum-based resins (MPEP 2141.02). Furthermore, the use of non-petroleum based tackifying resins is well known in the art, as terpene resins, which are non-petroleum based, are well known tackifying resins, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Brown, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
	Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have the tackifying resin in the modified Brown composition be present in an amount of no more than about 42 phr and constitute no more than about 8% by weight of the adhesive composition since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II)). One would have been motivated to optimize the amount of tackifying resin because Brown recognizes the amount of tackifying resin as a result-effective variable to be adjusted so as to be “an amount effective to contribute to the desired adhesiveness” (Claim 1). 
	Regarding claim 20, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 21, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 22, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, ThermoFisher Scientific teaches that the liquid terpene-based solvent is essentially free of water (p.4, in that limonene is insoluble in water).
	Regarding claim 23, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Brown teaches that a majority by weight of the 100 parts of at least one conjugated diene-containing polymer or copolymer comprises natural rubber (C4 L17-21, in that a majority by weight of the rubber blend is an “other rubbery polymer” and C3 L24-26, in that the “other rubbery polymer” could include natural rubber). Examiner also notes that while Brown teaches that the preferred embodiment of “other rubbery polymer” is a blend of natural rubber and other rubbers, Brown does not explicitly teach away from the other rubbery polymer being only natural rubber, as Brown “does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2141.02 (VI)).
	Regarding claim 26, modified Brown teaches all limitation of claim 19 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprise of carbon black (C3 L53-58).
	Regarding claim 27, modified Brown teaches all limitations of claim 26 as set forth above. Additionally, Brown teaches that the carbon black is present is an amount of 62 phr (Table 1 Cement A, 
	Regarding claim 28, modified Brown teaches all limitations of claim 23 as set forth above. Additionally, Brown teaches that the conjugated diene-containing polymer or copolymer further comprises at least one polymer or copolymer selected from styrene-butadiene copolymer (C3 L40-41), polybutadiene (C3 L27-28) and polyisoprene (C3 L27).
	Regarding claim 29, Brown discloses a curable adhesive composition for tires comprising:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber (C3 L24-25, C4 L17-21),
b. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition (C2 L4-6, which includes part of the range of about 60% to about 90%),
c. at least one reinforcing filled in an amount of approximately 51 phr (Table 1 Cement A, which is within the range of about 25 to about 75 phr)
d. a cure package (C3 L59-60).
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend is usable in the composition (C1 L65-68). One such solvent would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).

	While Brown does disclose the use of an unreactive tackifying resin in the adhesive composition (Claim 1) and gives an example of one such resin as the petroleum-based resin phenol resin (Table 1), it is important to note that Brown does not disclose that the choice of unreactive tackifying resins is limited to phenol resin or other petroleum-based resins, as there is no teaching in regards to the benefits of using a petroleum-based resin over a non-petroleum based tackifying resins, nor is there a teaching away from using non-petroleum based tackifying resins over petroleum-based resins (MPEP 2141.02). Furthermore, the use of non-petroleum based tackifying resins is well known in the art, as terpene resins, which are non-petroleum based, are well known tackifying resins, as evidenced by Shannon ([0104, 0106]), Kaido (C11 L19-36) and YasuharaChemical (“exhibits well-balanced tackiness and adhesive properties” and mentions that it is “a tackifying resin”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Brown, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
	Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have the tackifying resin in the modified Brown composition be present in an amount of no more than about 42 phr and constitute no more than about 8% by weight of the adhesive composition since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II)). One would have been motivated to optimize the amount of tackifying resin because Brown recognizes the amount of tackifying resin as a result-effective variable to be adjusted so as to be “an amount effective to contribute to the desired adhesiveness” (Claim 1). 
	Regarding claim 30, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Brown teaches that the cure package comprises sulfur and at least one vulcanization accelerator (C3 L59-60).
	Regarding claim 32, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 33, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 34, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Brown teaches that a majority by weight of the 100 parts of at least one conjugated diene-containing polymer or copolymer comprises natural rubber (C4 L17-21, in that a majority by weight of the rubber blend is an “other rubbery polymer” and C3 L24-26, in that the “other rubbery polymer” could include natural rubber). Examiner also notes that while Brown teaches that the preferred embodiment of “other rubbery polymer” is a blend of natural rubber and other rubbers, Brown does not explicitly teach away from the other rubbery polymer being only natural rubber, as Brown “does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2141.02 (VI)).
	Regarding claim 35, modified Brown teaches all limitation of claim 29 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprise of carbon black (C3 L53-58).
	Regarding claim 36, modified Brown teaches all limitation of claim 32 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprise of carbon black (C3 L53-58).

a. providing a first tire component having a first rubber surface (surface of “used tire carcass) and applying to at least a portion of the first rubber surface a curable adhesive composition (C1 L18-22) comprising:
i. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber (C3 L24-25, C4 L17-21),
ii. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition (C2 L4-6, which includes part of the range of about 60% to about 90%), 
iii. at least one reinforcing filled in an amount of approximately 51 phr (Table 1 Cement A, which is within the range of about 25 to about 75 phr)
iv. a cure package (C3 L59-60).
b. providing a second tire component having a second rubber surface (inner side of “tread”)
c. contacting at least a portion of the second rubber surface with at least a portion of the adhesive-containing first rubber surface to form two adhered components (C1 L18-22)
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend is usable in the composition (C1 L65-68). One such solvent would be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific) taught by Seferin in the tire adhesive arts to dissolve the elastomers in the adhesive (C1 L41-50). One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use d-limonene as taught by Seferin with Brown. One would have been motivated to do so to reduce the toxicity of the adhesive.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to use terpene resin in the composition of Brown, thereby making the adhesive free of petroleum-based resins, with reasonable expectation of success given that terpene resin is a well-known unreactive tackifying resin as shown in Shannon, Kaido or YasuharaChemical.
	Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have the tackifying resin in the modified Brown composition be present in an amount of no more than about 42 phr and constitute no more than about 8% by weight of the adhesive composition since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II)). One would have been motivated to optimize the amount of tackifying resin because Brown recognizes the amount of tackifying resin as a result-effective variable to be adjusted so as to be “an amount effective to contribute to the desired adhesiveness” (Claim 1). While Brown does teach an exemplary composition formulation where the amount of tackifying resin is 78 phr in Table I, examiner notes that the disclosure of an example does “not constitute a teaching away 
	Regarding claim 38, modified Brown teaches all limitations of claim 37 as set forth above. Additionally, Brown teaches that the curable adhesive composition is applied to at least a portion of the second rubber surface of the second tire component prior to (c) (C4 L22-30, in that “at least one surface” can be coated with the adhesive, implying that more than one surface could be coated).
	Regarding claim 39, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, as the adhesive composition as set forth above is free of petroleum-based resin via the substitution of well-known terpene resins in lieu of the petroleum-based phenol resin, modified Brown also teaches that the amount of petroleum-based resins is no more than 0.5% by weight based upon the weight of the curable adhesive composition.
	Regarding claim 40, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, as the adhesive composition as set forth above is free of petroleum-based resin via the substitution of well-known terpene resins in lieu of the petroleum-based phenol resin, modified Brown also teaches that the amount of petroleum-based resins is no more than 0% by weight based upon the weight of the curable adhesive composition.
	Regarding claim 41, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing for the composition of modified Brown to have liquid terpene-based solvent in an amount of about 60% to 80% based on the weight of the composition, as Brown teaches that the amount of liquid terpene-based solvent is present in an amount of about 70 to 95%, which represents a range that overlaps with about 60 to about 80%.

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US3514423), Seferin (US8735480), ThermoFisher Scientific and either Shannon (US20130157049), Kaido (US5938869) or YasuharaChemical (NPL) and in further view of Pompei (US8143338).
	Regarding claim 27, modified Brown discloses 62 parts of carbon black in Table 1, which is considered to read on "about 60phr." In the alternative, Pompei teaches that typical amounts of carbon black in conventional rubber cement formulations range from 30 to 70 phr (Table 1.) It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the 40 to 60 phr of carbon black since Pompeii teaches such amounts are typical for solvent based cements. One would have been motivated to do so as it is well known in the art to use such values. 
Regarding claim 31, modified Brown teaches all limitations of claim 30 as set forth above. While Brown does disclose the use of vulcanizing agents (including sulfur and accelerants) in the rubbery adhesive (C3 L59-60, Table I), Brown does not explicitly disclose the exact composition of the vulcanizing agents. However, the typical amounts of sulfur and accelerants used in a tire adhesive is well known in the art, as shown by Pompei, which teaches that typical amount of sulfur in a tire adhesive falls partially within the range of about 1 to about 5 phr (Table 1) and the typical amount of vulcanization accelerator in a tire adhesive falls partially within the range of about 0.5 to about 5 phr (Table 1).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the typical amounts of sulfur and vulcanization accelerant as taught by Pompei with modified Brown. One would have been motivated to do so as it is well known in the art to use such values. 

Response to Arguments
Applicant's arguments filed 11 November 2021 have been fully considered but they are not persuasive. Applicant argues that the current specification shows support for the amended limitation of .
Applicant also argues that Brown teaches away for the tackifying resin range of no more than 42 phr as Brown teaches an amount of resin of 78 phr for the examples in Table 1. As set forth above in the 103 rejections, examiner disagrees, noting that while it is true that the examples given in Table 1 would exceed the claimed range, Brown does teach that the amount of resin is a result effective variable to achieve a desired adhesiveness (Claim 1) and is therefore not limited solely to the amount given in an example embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749